946 F.2d 1563
139 L.R.R.M. (BNA) 2400, 292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN AND HELPERS, LOCAL UNIONNO. 175, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,West Virginia Baking Company, Inc., Intervenor.
No. 90-1465.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1991.

Petition for Review of an Order of the National Labor Relations Board.
Before BUCKLEY, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the National Labor Relations Board and was briefed and argued by counsel.   Though the issues presented occasion no need for an opinion, we have accorded them full consideration.   See D.C.Cir.R. 14(c).   On consideration thereof and substantially for the reasons set forth in the Board's decision herein, it is


2
ORDERED AND ADJUDGED by the court that the order of the National Labor Relations Board on review herein be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.